Case 5:18-cv-00208-FMO-KK Document 41-1 Filed 08/19/19 Page 1 of 7 Page ID #:280




   1      CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
   2      Raymond Ballister Jr., Esq., SBN 111282
          Phyl Grace, Esq., SBN 171771
   3      Sara Gunderson, Esq., SBN 302582
          Mail: PO Box 262490
   4      San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
   5      San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
   6      sarag@potterhandy.com
   7      Attorneys for Plaintiff
   8
   9                               UNITED STATES DISTRICT COURT
  10                              CENTRAL DISTRICT OF CALIFORNIA
  11
          Samuel Love,                                  Case: 5:18-CV-00208-FMO-KK
  12
                    Plaintiff,
  13                                                    Declaration of Sara Gunderson
            v.
  14
          Manuel R. Cardenas;
  15      Margarita Arriaga,
  16                Defendants.
  17
  18
  19
                 I, the undersigned, am one of the attorneys for plaintiff, Samuel Love, and in
  20
       that capacity of have familiarity with this case. I can competently testify to the
  21
       following based on my own knowledge.
  22
          1. I met and conferred in person with counsel for defendant Arriaga, Mr.
  23
             Chandler, on October 5, 2018, regarding plaintiff’s intention to move for
  24
             summary judgment.
  25
          2. I met and conferred in person with defendant Cardenas, who was
  26
             accompanied by his daughter, Monica Rodriguez, on October 8, 2018
  27
             regarding plaintiff’s intention to move for summary judgment.
  28
          3. Settlement was discussed during each meeting as well as the anticipated


                                                   1

       Decl. of Gunderson                                    Case: 5:18-CV-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 41-1 Filed 08/19/19 Page 2 of 7 Page ID #:281




   1         motion.
   2      4. On October 5, 2018, during our meeting, Mr. Chandler said that his client, Ms.
   3         Arriaga, was offering a total of $2,500 to settle. I said that was likely not
   4         enough to reach settlement or stave off an MSJ, unless a global settlement were
   5         reached. I told Mr. Chandler I would know more after my meeting with Mr.
   6         Cardenas on October 8, 2018 and asked if I could convey the amount
   7         defendant Arriaga was offering. Mr. Chandler said that was fine.
   8      5. On October 8, 2018 Defendant Cardenas was accompanied by his daughter
   9
             Monica Rodriguez at our in-person meet and confer; Monica translated on his
  10
             behalf (mostly). After discussing plaintiff’s intention to move for summary
  11
             judgment and his grounds and reasoning, I handed them a document of
  12
             plaintiff’s points and authorities. We then began to discuss settlement. After
  13
             hearing their side of events, going over plaintiff’s, and discussing various
  14
             numbers, we reached a tentative agreement: the complained of barriers would
  15
             be remediated, and the global monetary settlement would be $9,000: so long
  16
             as it was a global settlement, with defendant Arriaga to pay $2,500, and
  17
             Defendant Cardenas to pay $6,500.
  18
          6. We discussed other important terms that would be memorialized in the
  19
             settlement agreement (such as a waiver of claims between the parties,
  20
             confidentiality, electronic signatures, etc.). I drafted this Global Settlement
  21
             Term Sheet by hand, ensuring that at the top of the page it stated Global
  22
  23         Settlement Term Sheet, which I explained were material terms we were

  24         agreeing to memorialize in a formal settlement agreement which would be

  25         circulated among the parties and signed. The term sheet read 9K total – but

  26         only $6,500 from Defendant Cardenas with Defendant Arriaga providing

  27         $2,500. I explained, more than once, because defendant did not understand

  28         why, that plaintiff would only settle with both parties to dispose of the whole



                                                2

       Decl. of Gunderson                                 Case: 5:18-CV-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 41-1 Filed 08/19/19 Page 3 of 7 Page ID #:282




   1         lawsuit, and would not only settle with Mr. Cardenas for $6,500. Plaintiff was
   2         not willing to do piecemeal litigation. Plaintiff was willing to settle for a total
   3         of $9,000 – Defendant Cardenas could contribute $6,500 – if Defendant
   4         Arriaga contributed the remainder, $2500: that is what ‘global’ meant—
   5         settling with everyone and disposing entirely of the suit. If Defendant Arriaga
   6         did not assent to the terms of the agreement, then we had no agreement. I
   7         explained that we were agreeing to certain material terms, memorialized in the
   8
             Term Sheet, which would be added to a formal settlement agreement that I
   9
             would circulate, and Mr. Cardenas would need to sign in wet ink or via docu-
  10
             sign.
  11
          7. Defendant Cardenas said he understood and agreed, and he signed the term
  12
             sheet.
  13
          8. Mr. Cardenas also stated (sometimes he spoke, most of the time his daughter
  14
             Monica translated) that he would speak with his tenant, Ms. Arriaga, to ensure
  15
             that she signed the settlement agreement that was to be circulated. He said did
  16
             not envision any problems.
  17
          9. He then stated that he would need a payment plan.
  18
          10.I then drafted my hand-written addendum to the term sheet with the dates of
  19
             Mr. Cardenas’s ability to make payments, and wrote that he would have to sign
  20
             or assent to the stipulated judgment to be filed with the formal Settlement
  21
  22         Agreement I said I would circulate to him and to Mr. Chandler (in the event

  23         Ms. Arriaga also need a payment plan).

  24      11.Mr. Cardenas and I signed this addendum.

  25      12.Attached as Exhibit 1 is a true and correct copy of the term sheet drafted during

  26         our meet and confer meeting re Plaintiff’s motion for summary judgment.

  27      13.Attached as exhibit 4 is the email I sent to Mr. Cardenas two days later, on
  28         October 10, 2018, with the Settlement Agreement and Stipulated Judgment



                                                  3

       Decl. of Gunderson                                   Case: 5:18-CV-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 41-1 Filed 08/19/19 Page 4 of 7 Page ID #:283




   1         where I reference his need to sign in wet ink or via docu-sign as we discussed
   2         in our conference on October 8, 2018.
   3      14.On October 8, 2018, the same day as the meet and confer with Defendant
   4         Cardenas, I contacted Attorney Chandler via email informing him that
   5         Plaintiff had agreed to a global settlement with all defendants for remediation
   6         of the complained of barriers, and for a total sum of $9000: Mr. Cardenas
   7         agreeing to pay $6500 and Mr. Chandler’s client to pay $2500 (as was his offer
   8
             on Friday, October 5th). I said I would circulate settlement documents in the
   9
             next couple of days.
  10
          15.Attached as exhibit 2 is a true and correct copy of this email.
  11
          16.Two days later, on October 10, 2018, I sent Attorney Chandler settlement
  12
             documents for Ms. Arriaga, consisting of the global settlement agreement and
  13
             a stipulated judgment in case Ms. Arriaga wanted to do a payment plan.
  14
          17.Attached as exhibit 3 is a true and correct copy of this email.
  15
          18.The same day, October 10, 2018, I sent Mr. Cardenas an email with the
  16
             settlement documents attached: the formal global settlement agreement as
  17
             well as the stipulated judgment for the payment plan. The email read “During
  18
             our meeting on October 8, 2018, Defendant Cardenas and the plaintiff agreed
  19
             to certain terms of a global settlement agreement. The settlement documents
  20
             are attached. Thank you for your timely review and signatures. The documents
  21
  22         may be signed by ink and scanned and emailed back to us, or you may use

  23         docu-sign, as we discussed in the meeting on Monday.”

  24      19.Attached as exhibit 4 is a true and correct copy of this email.

  25      20.Ms. Rodriguez, Mr. Cardenas’s daughter, wrote back the same day. She stated

  26         that due to difficulties with repairs, she requested the settlement agreement be

  27         365 days in lieu of 120 days to have the repairs completed.
  28      21.Attached as exhibit 5 is a true a correct copy of this email by Ms. Rodriguez.



                                                  4

       Decl. of Gunderson                                  Case: 5:18-CV-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 41-1 Filed 08/19/19 Page 5 of 7 Page ID #:284




   1      22.I wrote back, confirming that 365 days would be enough time to finish the
   2         repairs.
   3      23. Attached as exhibit 6 is a true and correct copy of this email.
   4      24.Attached as exhibit 7 is a true and correct copy of the email I sent with the
   5         updated settlement agreement depicting 365 days to remediate the property.
   6      25. Attached as exhibit 8 is a true and correct copy of the updated Global
   7         Settlement Agreement between the parties, depicting 365 days to remediate
   8
             the property and depicting Mr. Cardenas’s payment plan.
   9
          26. After speaking with Mr. Chandler by phone, I updated the payment for
  10
             defendant Arriaga in the settlement agreement to a one-time payment and
  11
             forwarded him the updated Settlement Agreement on October 11. I also
  12
             mentioned that I was worried that I had not heard back re assenting to the
  13
             settlement agreement from defendant Arriaga.
  14
          27.Attached as exhibit 9 is a true and correct copy of this email. Attached as
  15
             exhibit 7 is a copy of the attached global settlement, Settlement Agreement.
  16
          28.On October 15, I sent an email to all parties that I had not received the signed
  17
             signature pages for defendants, and that I would be filing the motion for
  18
             summary judgment on October 16 at 4 pm if the defendants did not provide
  19
             their signed signature pages. I stated Plaintiff preferred to settle, but if
  20
             settlement was desired by all, then defendants needed to send in their signed
  21
  22         settlement agreements.

  23      29.Attached as exhibit 10 is a true and correct copy of this email.

  24      30.Later that night, at approximately 10 pm on October 15, I received an email

  25         from Mr. Cardenas’s daughter with the signature pages of the global

  26         Settlement Agreement and Stipulated Judgment signed by defendant, Mr.

  27         Cardenas, dated October 12, 2018.
  28      31.Attached as exhibit 11 is a true and correct copy of the email from Monica



                                                  5

       Decl. of Gunderson                                   Case: 5:18-CV-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 41-1 Filed 08/19/19 Page 6 of 7 Page ID #:285




   1         Rodriguez.
   2      32.Attached as exhibits 12 and 13 are true and correct copies of the signed
   3         signature pages of the global settlement agreement and stipulated judgment
   4         by defendant Cardenas, except the photos originally sent have been inserted
   5         into PDF documents for proper exhibit format.
   6      33.I responded to Ms. Rodriguez and told her that Defendant Arriaga had not be
   7         responsive to the settlement and had not signed her settlement documents. I
   8
             reminded her that as per our discussion of global settlement in our original in
   9
             person meet and confer (as well as per the settlement documents), Ms. Arriaga
  10
             had to sign the settlement agreement or there was no settlement between the
  11
             parties. I recommended that her father contact his tenant and persuade her to
  12
             sign the settlement agreement.
  13
          34.Attached as exhibit 14 is a true and correct copy of this email.
  14
          35.Ms. Rodriguez responded via email, saying she will have her father reach out
  15
             to defendant Arriaga, in the hopes he will reach her right away.
  16
          36. Attached as exhibit 15 is a true and correct copy of this email.
  17
          37. I wrote attorney Chandler on October 16, 2018, including Mr. Cardenas on
  18
             the email via cc, and stated: “I have been on the phone with Mr. Cardenas’s
  19
             daughter this morning, and defendant Cardenas is displeased that the global
  20
             settlement cannot be reached due to Ms. Arriaga’s refusal to sign the
  21
  22         settlement contract (or her unexplained absence in the face of two weeks of

  23         settlement negotiations). As all parties are aware, Plaintiff will only accept a

  24         global settlement between all parties to dispose of the suit; so Mr. Chandler, if

  25         you can reach Ms. Arriaga today to sign the settlement agreement and forward

  26         it to me before 4 pm then we can work towards dismissing the lawsuit.

  27         However, if 4 pm comes and Ms. Arriaga’s settlement contract is not signed
  28         and delivered, then Plaintiff will move for summary judgment. Thus, the offer



                                                  6

       Decl. of Gunderson                                  Case: 5:18-CV-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 41-1 Filed 08/19/19 Page 7 of 7 Page ID #:286




   1         to globally settle this lawsuit for $9K expires today at 4 pm.”
   2      38.Attached as exhibit 16 is a true and correct copy of this email.
   3      39.By 4 pm, Plaintiff had not received the signed global Settlement Agreement
   4         from defendant Arriaga, and the offer to settle globally for $9,000 lapsed.
   5      40.Plaintiff filed his motion for summary judgment that evening.
   6      41.I declare under penalty of perjury under the laws of the State of California and
   7         the United States that the foregoing is true and correct.
   8
   9   Dated: August 16, 2019                     Center for Disability Access
  10
  11
                                                  By: /s/ Sara N. Gunderson
  12                                                     Sara Gunderson
  13                                                     Attorneys for Plaintiff

  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                 7

       Decl. of Gunderson                                  Case: 5:18-CV-00208-FMO-KK
